DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 31, 2021.
Applicant's election with traverse of Group I in the reply filed on March 31, 2021 is acknowledged.  The traversal is on the ground(s) that examination of all claims would place no undue burden on the examiner.  This is not found persuasive because the groups are classified in different CPC classes and therefore the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 11, 12, 15-17, 19, 22-26  is/are rejected under 35 U.S.C. 103 as being unpatentable over A. Wong et al., Simultaneous determination of paracetamol and levofloxacin using a glassy carbon electrode modified with carbon black, silver nanoparticles and PEDOT:PSS film, Sensors and Actuators B, vol. 255, pp. 2264-2273 (2017). 

Regarding claim 1, Wong teaches a sensing element (a glassy carbon electrode (GCE) modified with materials with excellent electrocatalytic properties (CB, AgNPs, and PEDOT:PSS) was developed for sensitive determination of PAR and LEV, p. 2265, left column, fourth paragraph), comprising:
 a polymer (PEDOT:PSS, p. 2265, right column, 2.3 Preparation of the AgNPs-CB-PEDOT:PSS/GCE sensor); 
carbon black (carbon black (CB) of AgNPs-CB-PEDOT:PSS, p. 2265, right column, 2.3 Preparation of the AgNPs-CB-PEDOT:PSS/GCE sensor); and 
a plurality of nanoparticles grafted onto the carbon black (The AgNPs were partially or completely adsorbed by the CB,and were immobilized when the PEDOT:PSS film was formed, p. 2265, right column, 2.3 Preparation of the AgNPs-CB-PEDOT:PSS/GCE sensor).
Wong teaches silver nanoparticles and therefore fails to teach wherein the nanoparticles of the sensor are gold nanoparticles. However, Wong teaches that other nanoparticles that have been highlighted and used in the development of electrochemi-cal sensors are copper, iron oxide, nickel, and gold nanoparticles (p. 2265, left column, last sentence of second paragraph) and as shown in Table 1 (p. 2270). Therefore it would have been obvious to one of ordinary skill in art at the effect filing date of the invention to substitute gold nanoparticles with the silver nanoparticles of the sensor because gold nanoparticles are an especially suitable material for nanoparticles of an 

Regarding claim 11, Modified Wong teaches wherein an average diameter of the gold nanoparticles is greater than or equal to 2 nm and less than or equal to 50 nm (Fig. 1(F) histogram of diameter of nanoparticles 7nm-14nm which lies inside applicant’s claimed range).

Regarding claim 12, Wong teaches wherein the polymer is a synthetic polymer, a natural polymer, and/or a modified natural polymer (PEDOT:PSS, p. 2265, right column, 2.3 Preparation of the AgNPs-CB-PEDOT:PSS/GCE sensor).

Regarding claim 15, Wong teaches wherein the polymer comprises two or more types of monomers (PEDOT:PSS, p. 2265, right column, 2.3 Preparation of the AgNPs-CB-PEDOT:PSS/GCE sensor).

Regarding claims 16 and 17, Wong fails to teach wherein a ratio of a weight of the gold nanoparticles to a weight of the carbon black is greater than or equal to 0.1 and less than or equal to 50 (claim 16) or wherein a ratio of a weight of the gold nanoparticles to a weight of the polymer is greater than or equal to 0.005 and less than (p. 2268, 3.3 Optimization of analytical parameters) and tested for intensity of anodic peak current. Therefore, Wong teaches the weights of the nanoparticles, polymer and carbon black are result effective variables.  Since this particular parameter is recongnized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980).  Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to provide a ratio of a weight of the gold nanoparticles to a weight of the carbon black is greater than or equal to 0.1 and less than or equal to 50 (claim 16) or wherein a ratio of a weight of the gold nanoparticles to a weight of the polymer is greater than or equal to 0.005 and less than or equal to 0.06 (claim 17) because doing would yield a predictable result. 
 
Regarding claim 19, Modified Wong teaches wherein the sensing element further comprises one or more additional components (740 µL ultrapure water, p. 2265, right column, 2.3 Preparation of the AgNPs-CB-PEDOT:PSS/GCE sensor) Modified Wong is silent with respect to the weight % of the final sensor element vis-à-vis the water and therefore fails to teach wherein the additional components make up less than or equal to 10 wt% of the sensing element. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. 

 	Regarding claim 22, the limitation “wherein the sensing element is configured sense an analyte” is a functional limitation. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Modified Wong is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. Moreover, Wong teaches wherein the sensor is configured to sense and analyte (abstract). The limitation “wherein the analyte is a gas and/or a vapor” is with respect to a material worked upon and is not positively recited as an element of the claim. The inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115.

Regarding claim 23, the limitation “wherein the sensing element is configured sense an analyte” is a functional limitations. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Modified Wong is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. The limitation “wherein the analyte is an organic compound” is with respect to a material worked upon and is not positively recited as an element of the claim. The inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115. Moreover, Wong teaches wherein the sensor is configured to sense an organic compound analyte (abstract, paracetamol (PAR) and levofloxacin (LEV)).

Regarding claim 24, Modified Wong teaches a sensor (electrochemical sensor platform. For this, a glassy carbon electrode (GCE) modified with materials with excellent electrocatalytic properties (CB, AgNPs, and PEDOT:PSS) was developed for sensitive determination of PAR and LEV, p. 2265, left column, fourth paragraph) comprising the sensing element of claim 1 (see rejection of claim 1 supra).

Regarding claim 25, Modified Wong teaches wherein the sensor further comprises a plurality of electrodes (Electrochemical experiments were performed using a potentiostat/galvanostat (model PGSTAT-30, Autolab, Utrecht, The Netherlands) controlled by GPES 4.9 software (Eco Chemie). This was coupled to a three-electrode electrochemical cell, whereAg/AgCl (3.0 mol L−1KCl) was the reference electrode, a platinum wire was the counter electrode, and a GCE (3.0 mm diameter) was used as the working electrode, p. 2265, right column, first paragraph).

Regarding claim 26, the limitation “wherein the plurality of electrodes is configured to sense a change in a resistivity of the sensing element upon exposure to an analyte” is a functional limitation. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Modified Wong is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim.

Claims 2, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over A. Wong et al., Simultaneous determination of paracetamol and levofloxacin using a glassy carbon electrode modified with carbon black, silver nanoparticles and PEDOT:PSS film, Sensors and Actuators B, vol. 255, pp. 2264-2273 (2017) as applied to claim 1 above and in further view of Kim et al. (US 2005/0142030). 

Regarding claims 2, 7-10, Modified Wong fails to teach further comprising: a plurality of ligands grafted onto the gold nanoparticles (claim 2), wherein the plurality of ligands comprises a thiolate functional group (claim 7), an amine functional group (claim 8), an aromatic functional group (claim 9) and a fluorinated functional group (claim 10).  However, Kim teaches that recently, various sensors or sensor technologies have been developed in the senor array field to overcome those limitations including carbon black-polymer composites and metal nanoparticles encapsulated by molecular monolayer have been gaining interests as sensor materials to overcome the above-mentioned limitations. (para. [0005]). Kim teaches that the mixed ligand metal nanoparticle chemical sensor according to the present invention detects a change of the electrical characteristics due to a change caused by contact or interaction between a detection portion of each ligand and an analyte, wherein the change of the electrical characteristics due to the change caused by the contact or interaction between the ligand detection portion and the analyte is reversible (para. [0012]). Kim teaches the ligands grafted onto the gold nanoparticles include a thiolate functional group (para. [0018]), an amine functional group (para. [0018]), an aromatic functional group (para. [0021] and a fluorinated functional group (para. [0021]). Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the nanoparticles of Wong to further include a plurality of ligands grafted onto the gold nanoparticles (claim 2), wherein the plurality of ligands comprises a thiolate (Kim, para. [0009]). 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over A. Wong et al., Simultaneous determination of paracetamol and levofloxacin using a glassy carbon electrode modified with carbon black, silver nanoparticles and PEDOT:PSS film, Sensors and Actuators B, vol. 255, pp. 2264-2273 (2017) as applied to claim 1 above and in further view of A. Balamurugan, et al., Electrochemical sensing of NADH based on Meldola Blue immobilized silver nanoparticle-conducting polymer electrode, Colloids and Surfaces A: Physiochem. Eng. Aspects, vol. 362, pp. 1-7 (2010). 

Regarding claim 20, Modified Wong fails to teach wherein the one or more additional components comprise a surfactant. However, Balamurugan teaches a metallic nanoparticle PEDOT modified electrode (abstract), similar to that of Ahn. Balamurugan teaches an SDS incorporated PEDOT–nanoAg electrode by electrochemical deposition method. Balamurugan teaches the use of surfactant (SDS), as an alternate for PSS, increases the solubility of EDOT in an aqueous media by forming pseudo-complex and the backbone of PEDOT is incorporated by negatively charged sulfonate moieties of SDS (p. 2, left column, second paragraph). Therefore it would have it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to substitute the PSS of Ahn with SDS (surfactant) of Balamurugan because doing so would increases the solubility of EDOT(p. 2, left column, second paragraph). Balamurugan fails to teach wherein the additional components make up less than or equal to 10 wt% of the sensing element. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP § 2144.05(II)(A). Therefore, it would have been obvious to one skilled in the art to use less than or equal to 10 wt% SDS because the sensor element will function is a predictable manner given these conditions. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
M. Bron, Carbon black supported gold nanoparticles for oxygen electroreduction in acidic electrolyte solution, Journal of Electroanalytical Chemistry, vol. 624, pp. 64–68 (2008)
F. Arduini, et al., Effective electrochemical sensor based on screen-printed electrodes modified with a carbon black-Au nanoparticles composite, Sensors and Actuators B, vol. 212, pp. 536-543 (2015) discloses a screen-printed electrode (SPE) modified with a carbon black (CB)-Au nanoparticles (AuNPs) composite	(abstract). 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698.  The examiner can normally be reached on Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


MARIS R. KESSEL
Primary Examiner
Art Unit 1795



/MARIS R KESSEL/           Primary Examiner, Art Unit 1795